Citation Nr: 1748661	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for residuals of a right hip fracture. 

2.  Entitlement to service connection for residuals of a right hip fracture, to include as secondary to service-connected disabilities. 

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel
INTRODUCTION

The Veteran served on active duty from November 1945 to July 1946 and form February 1951 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2011, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of right hip fracture and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2008 rating decision denied the service connection claim for right hip fracture and the Veteran was notified of his appellate rights.  The Veteran did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  

2.  The evidence received since the February 2008 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim. 




CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the service connection claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his service connection claim for right hip fracture. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The RO, after reviewing the Veteran's service treatment records, denied service connection for right hip fracture in a February 2008 rating decision on the basis that the disability was not related to service or related to his service-connected disabilities.  He was informed of his appellate rights but did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  The February 2008 rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence has been submitted.  The Veteran has submitted additional lay statements explaining the fall in which he injured his right hip and how the fall was caused by his service-connected disabilities, to specifically include his right foot drop.  He has also submitted his treatment records regarding the 2007 injury.  This relates to an unestablished fact necessary to substantiate the claim, namely how his right hip injury is related to his service-connected disabilities.  Accordingly, the service connection claim is reopened.      


ORDER

New and material evidence has been submitted to reopen a service connection claim for residuals of a right hip fracture; to this extent only, the appeal is granted.  


REMAND

The Veteran originally injured his right hip in 2007 after he fell.  The medical records from the 2007 right hip injury reveal that the Veteran went grocery shopping after having three alcoholic beverages and he tripped and fell on his right side.  The Veteran contends that the fall was caused or aggravated by his service-connected disabilities, to include residuals of cerebrovascular accident including incomplete right foot drop and right ankle fracture, status post pacemaker implant due to sick sinus syndrome, hypertension, and lumbar spine fracture associated with incomplete right foot drop.  Specifically, he contends that service-connected right foot drop caused him to lose his balance and fall on his right hip.  He then again fell on his right hip in August 2013.    

Initially, review of the record provides an indication that private treatment records regarding the right hip may remain outstanding.  Upon remand, the RO should request that the Veteran identify all treatment regarding his right hip, to include the 2007 and 2013 injuries.  The RO should then take appropriate action to associate any identified outstanding records with the claims file.    

The Veteran was afforded a VA examination in December 2013.  The examiner opined that the alcohol rather than the right foot weakness was the more likely cause of the right hip injury.  However, the examiner did not provide a thorough rationale, to include discussion of the Veteran's previous falls caused by right foot weakness.  The examiner also noted that without additional records from the 2013 hip injury he would have to resort to mere speculation as to whether or not the hip was aggravated by foot weakness.  Upon remand, the RO should obtain a medical opinion with an adequate rationale regarding whether it is at least as likely as not that the right hip disability is caused or aggravated by his service-connected disabilities.    

Given that the development regarding the service connection claim for right hip disability may impact the claim for entitlement to SMC, the claims are intertwined and the claim for SMC must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records. 
2.  Afford the Veteran the opportunity to identify any outstanding private treatment records, to specifically include any outstanding treatment from the 2007 and 2013 injuries to the right hip, as well as any relevant medical treatment received at any assisted living or nursing facility.  The AOJ should then take appropriate steps to associate the identified records with the claims file.  Any negative responses should be associated with the claims file. 

3.  Then, obtain an addendum medical opinion from an appropriate medical provider to determine the nature, onset, and etiology of the Veteran's right hip disability. 

The evaluator is asked to address the following questions: 

i) Whether it is at least as likely as not that the Veteran's right hip disability is caused by his service-connected disabilities, to specifically include his right foot drop.  

ii)  Whether it is at least as likely as not that the Veteran's right hip disability is aggravated by his service-connected disabilities, to specifically include his right foot drop.  

The examiner should note that a right ankle disability and lumbar spine disability have been associated with incomplete right foot drop as a residual of cerebrovascular accident.   

4.  Then readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


